DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-12 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1, 5-6, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nihei et al. (hereinafter “Nihei”) – US 2019/0242176.

Per claim 1, Nihei teaches an electrostatic sensor comprising:
an upper electrode (Figs. 1-2; upper sensor 10; ¶38) arranged at a lower portion of a vehicle;
a lower electrode (Figs. 1-2; lower sensor 12; ¶38) arranged at the lower portion of the vehicle so as to be located downward in a gravitational direction from the upper electrode; and
a detector (Fig. 2; control unit 22; ¶45) configured to detect whether a foot-in-and-out operation is performed under the vehicle based on changes in capacitances at the upper (Based on changes in capacitances in the upper sensor 10 and the lower sensor 12, the control unit 22 is configured to determine whether a kicking motion has been performed (¶38 and 52)), wherein
the detector is configured to determine that the foot-in-and-out operation has been performed when a time at which the capacitance at the upper electrode reached a peak matches a time at which the capacitance at the lower electrode reached a peak (As shown in Figure 6, the determination as to whether a kicking motion has been performed is based on a time when the capacitance of the upper sensor 10 reaches a peak matches a time when the capacitance of the lower sensor 12 reaches a peak (¶61-74)).

Per claim 5, Nihei teaches the electrostatic sensor according to claim 1, wherein the detector is configured to determine whether the foot-in-and-out operation has been performed when the capacitance at the upper electrode exceeds a first threshold, which is set in advance as a lower limit value for determining that a person is proximate, and the capacitance at the lower electrode exceeds a second threshold, which is set in advance as a lower limit value for determining that a person is proximate (As shown in Figure 6, to determine whether a kicking motion has been performed, the sensor signals of the upper sensor 10 and lower sensor 12 are to exceed a lower threshold value, such as the START value (¶92)).

Per claim 6, Nihei teaches the electrostatic sensor according to claim 5, wherein the detector is configured to determine whether the foot-in-and-out operation has been performed when the capacitances at the upper electrode and the lower electrode are less than a third threshold, which is set in advance as an upper limit value for determining that a person is proximate (As shown in Figure 6, to determine whether a kicking motion has been performed, the sensor signals of the upper sensor 10 and lower sensor 12 are to be less than an upper threshold value, such as the MAX value (¶99)).

Per claim 8, Nihei teaches a vehicle opening and closing device comprising: the electrostatic sensor according to claim 1; and a controller configured to open and close an opening and closing subject installed in a vehicle when the electrostatic sensor detects a foot-in-and-out operation performed under the vehicle (Upon detecting a kicking motion, the control unit 22 can unlock the rear gate of the vehicle (¶34)).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 2 is rejected under 35 U.S.C. 103 as being obvious in view of Nihei and Ebert – US 2015/0176324.

Per claim 2, Nihei teaches the electrostatic sensor according to claim 1, wherein the lower portion of the vehicle includes an upper wall surface and a lower wall surface (The lower wall surface is beneath the lower sensor 12 and the upper wall surface is to the right of the upper sensor 10 in Figure 1).
However, Nihei does not explicitly teach the lower portion of the vehicle including an inclined surface, wherein an angle of the inclined surface relative to a horizontal direction and an angle of the lower wall surface relative to the horizontal direction are smaller than an angle of the upper wall surface relative to the horizontal direction, the inclined surface is arranged between the upper wall surface and the lower wall surface, and a distance between the lower 
In contrast, Ebert teaches tailgate control device comprising a tailgate 2a that is opened and closed based on detection signals from sensors 3 and 4 located at a lower portion of a vehicle (Fig. 1; ¶58).  The lower portion of the vehicle includes an upper wall surface and a lower wall surface that are connected to each other by an inclined surface (Fig. 1).  An angle between the lower wall surface and a horizontal direction and an angle between the inclined surface and the horizontal direction are smaller than an angle between the upper wall surface and the horizontal direction (Fig. 1).  Also a distance between the inclined surface and the sensor 4 is smaller than a distance between the inclined surface and the sensor 3 (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor of Nihei such that rear bumper has a shape which includes an upper wall surface, an inclined surface, and a lower wall surface.  One of ordinary skill would make such a modification for the purpose of providing distance sensors along a rear bumper (Ebert; ¶65).

9.	Claims 3, 9-10, and 12 are rejected under 35 U.S.C. 103 as being obvious in view of Nihei and Herthan – US 2014/0195073.

Per claim 3, Nihei teaches an electrostatic sensor comprising:
an upper electrode (Figs. 1-2; upper sensor 10; ¶38) arranged at a lower portion of a vehicle;
a lower electrode (Figs. 1-2; lower sensor 12; ¶38) arranged at the lower portion of the vehicle so as to be located downward in a gravitational direction from the upper electrode; and
a detector (Fig. 2; control unit 22; ¶45) configured to detect whether a foot-in-and-out operation is performed under the vehicle based on changes in capacitances at the upper electrode and the lower electrode (Based on changes in capacitances in the upper sensor 10 and the lower sensor 12, the control unit 22 is configured to determine whether a kicking motion has been performed (¶38 and 52)), wherein
the lower portion of the vehicle includes an upper wall surface and a lower wall surface (The lower wall surface is beneath the lower sensor 12 and the upper wall surface is to the right of the upper sensor 10 in Figure 1).,
an angle of the lower wall surface relative to a horizontal direction is smaller than an angle of the upper wall surface relative to the horizontal direction (An angle between the lower wall surface and a horizontal direction is smaller than an angle between the upper wall surface and the horizontal direction (Fig. 1)), and 
a distance between the lower electrode and the lower wall surface is less than a distance between the upper electrode and the lower wall surface (A distance between the lower sensor 12 and the lower wall surface is less than a distance between the upper sensor 10 and the lower wall surface (Fig. 1)).

However, Nihei does not explicitly teach sensor wherein the detector is configured to determine that a foot-in-and-out operation has been performed under the vehicle when a reduction rate of the capacitance at the upper electrode matches a reduction rate of the capacitance at the lower electrode.
In contrast, Herthan teaches a tailgate control device comprising sensor elements 6 and 7 arranged on the rear bumper of a vehicle (Fig. 1; ¶80).  The sensor pulses 8 and 9 of the sensor elements 6 and 7, respectively, have features such as the edge gradient which can be defined as features to be extracted for the purpose of determining the occurrence of an operator control event (Fig. 3; ¶80-81).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify sensor of Nihei such that the edge gradients or reduction rates of the sensor pulses are (Herthan; ¶80).

Per claim 9, Nihei in view of Herthan teaches the electrostatic sensor according to claim 3, wherein the detector is configured to determine whether the foot-in-and-out operation has been performed when the capacitance at the upper electrode exceeds a first threshold, which is set in advance as a lower limit value for determining that a person is proximate, and the capacitance at the lower electrode exceeds a second threshold, which is set in advance as a lower limit value for determining that a person is proximate (As shown in Figure 6, to determine whether a kicking motion has been performed, the sensor signals of the upper sensor 10 and lower sensor 12 are to exceed a lower threshold value, such as the START value (¶92)).

Per claim 10, Nihei in view of Herthan teaches the electrostatic sensor according to claim 9, wherein the detector is configured to determine whether the foot-in-and-out operation has been performed when the capacitances at the upper electrode and the lower electrode are less than a third threshold, which is set in advance as an upper limit value for determining that a person is proximate (As shown in Figure 6, to determine whether a kicking motion has been performed, the sensor signals of the upper sensor 10 and lower sensor 12 are to be less than an upper threshold value, such as the MAX value (¶99)).

Per claim 12, Nihei in view of Herthan teaches a vehicle opening and closing device comprising: the electrostatic sensor according to claim 3; and a controller configured to open and close an opening and closing subject installed in a vehicle when the electrostatic sensor detects a foot-in-and-out operation performed under the vehicle (Upon detecting a kicking motion, the control unit 22 can unlock the rear gate of the vehicle (¶34)).

10.	Claim 4 is rejected under 35 U.S.C. 103 as being obvious in view of Nihei and Herthan, in further view of Ebert.

Per claim 4, Nihei in view of Herthan teaches the electrostatic sensor according to claim 3, wherein the lower portion of the vehicle includes an upper wall surface and a lower wall surface (The lower wall surface is beneath the lower sensor 12 and the upper wall surface is to the right of the upper sensor 10 in Figure 1 of Nihei).
However, Nihei in view of Herthan does not explicitly teach the lower portion of the vehicle including an inclined surface, wherein an angle of the inclined surface relative to a horizontal direction and an angle of the lower wall surface relative to the horizontal direction are smaller than an angle of the upper wall surface relative to the horizontal direction, the inclined surface is arranged between the upper wall surface and the lower wall surface, and a distance between the lower electrode and the inclined surface is less than a distance between the upper electrode and the inclined surface.
In contrast, Ebert teaches tailgate control device comprising a tailgate 2a that is opened and closed based on detection signals from sensors 3 and 4 located at a lower portion of a vehicle (Fig. 1; ¶58).  The lower portion of the vehicle includes an upper wall surface and a lower wall surface that are connected to each other by an inclined surface (Fig. 1).  An angle between the lower wall surface and a horizontal direction and an angle between the inclined surface and the horizontal direction are smaller than an angle between the upper wall surface and the horizontal direction (Fig. 1).  Also a distance between the inclined surface and the sensor 4 is smaller than a distance between the inclined surface and the sensor 3 (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor of Nihei in view of Herthan such that rear bumper has a shape which includes an upper wall surface, an inclined surface, and a lower wall surface.  One of ordinary skill would (Ebert; ¶65).

Claim Objections
11.	Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 7, the prior art of record is silent on the electrostatic sensor according to claim 2, wherein the first inclined surface and a second inclined surface form a recess.
Likewise, per claim 11, the prior art of record is silent on the electrostatic sensor according to claim 4, wherein the first inclined surface and a second inclined surface form a recess.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JAS A SANGHERA/Examiner, Art Unit 2852